Citation Nr: 1133301	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-16 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an effective date earlier than August 16, 1965, for grant of a 20 percent rating for residuals of shell fragment wounds of the pelvis and left leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The Veteran performed active military service from June 1951 to July 1954.

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that determined that an October 15, 1954, RO rating decision was not based on clear and unmistakable error (hereinafter: CUE).

In May 2009, the Board determined that the October 15, 1954, RO rating decision is not based on CUE.  In April 2010, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) remanded the case for compliance with instructions set forth in a joint motion for remand.  In September 2010, the Board remanded the case for additional development.  


FINDINGS OF FACT

1.  The Veteran separated from active service in July 1954 and filed a formal claim for service connection for residuals of multiple shell fragment wounds within a year of discharge.  

2.  In October 1954, the RO notified the Veteran that service connection for shell fragment wounds and osteomyelitis had been granted; the Veteran did not appeal.  

3.  The October 1954 notice letter does not inform the reader that shell fragment wounds of the left leg and left buttock had not been granted.  

4.  Because the October 1954 notice letter does not clearly inform the Veteran that a left buttock and left leg shell fragment wound had been denied, the October 1954 rating decision did not become final.  


CONCLUSION OF LAW

The criteria for an earlier effective date of July 23, 1954, for service connection residuals of a shell fragment wound of the pelvis and left leg are met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Earlier Effective Date

The effective date of service connection will be the later of the date of receipt of claim or the date entitlement arose if the claim is received more than one year after the Veteran's discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In Link v. West, 12 Vet. App. 39, 44 (1998), the Court held that a CUE claim does not exist, as matter of law, where there is no prior final RO decision.  

In Best v Brown, 10 Vet. App. 322 (1997), an appellant had argued that CUE was committed when VA failed to give him notice that service connection for a specifically claimed mental disorder had been denied.  In Best, several claims were adjudicated by the RO, but the notice letter sent to the appellant did not clearly state which claim or claims remained denied.  The Court found error in VA's failure to adequately notify the appellant that it was denying service connection for a certain mental disorder claimed by the appellant.  The Court then found that the Board had no jurisdiction to review the rating decision for CUE, as it was non-final.  The Court stated, "Because the August 1981 RO decision is not final, the appellant cannot raise CUE with respect to that rating decision."  Citing Smith (William) v. Brown, 35 F.3d 1516, 1521, Fed Cir 1994 (a claim of CUE is a collateral attack on a final RO decision); Eddy v Brown, 9 Vet. App. 216, 224 (1994).

In this case, the Veteran separated from active service in July 1954 and sought service connection for multiple shell fragment wounds sustained in combat in Korea.  He filed a formal claim in September 1954.  He claimed service connection for, "Fragmentation wound, pelvis, buttocks, right thigh and legs."  

In September 1954, the RO completed a "rating sheet" that mentions that the Veteran incurred shell fragment wounds of the right and left thigh, left buttock, scrotum, left acetabulum, and osteomyelitis, scars, and skin grafting.  

In October 1954, the RO issued a rating decision.  The RO sent a notice letter to the Veteran notifying him that service connection for "shell fragment wounds and osteomyelitis," rated 70 percent, was granted.  There is no further explanation of the 70 percent rating, or of how that rating was calculated, or which shell fragment wounds and/or scars warranted the rating, but the notice letter does note that on July 22, 1959, a 20 percent rating for osteomyelitis would be terminated and his combined rating would be reduced to 60 percent.  The October 1954 notice letter appears to have been properly mailed to the Veteran at his correct address.  The Veteran had not appointed a representative.  The Veteran did not appeal.  

The question raised by the October 1954 RO notice letter is whether it may become a final rating decision on the matter.  As noted above, in Best, the Court found non-finality where a notice letter lacked specific notice of which claimed mental disorder had been denied.  The facts of the instant case are similar.  An October 1954 notice letter informs the Veteran that service-connected had been granted for shell fragment wounds, but it did not inform the Veteran that shell fragment wounds of the left leg and left buttock had not been granted.  

The RO's oversight in omitting to grant service connection for the left leg and pelvis or buttock was remedied in 1966 when it granted service connection and a separate 20 percent rating for a shell fragment wound of the left buttock.  

Concerning the standard of proof employed in this case, because the issue of finality of the 1954 rating decision is not a CUE claim, the extraordinarily high standard of proof necessary for a successful CUE claim is not appropriate in this case.  Reasonable doubt on the issue of finality is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  In various precedential decisions from the United States Court of Appeals for the Federal Circuit and the Court, VA's adjudication system has been called "non-adversarial," "paternalistic," and "uniquely pro-claimant."  These courts have repeatedly held that there is an expectation that VA will "fully and sympathetically develop the Veteran's claim to the optimum..."  See, e.g., Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) (quoting from H. R. Rep. No. 963, 100th Cong., 2nd Sess. 13).  Moreover, by regulation, it is the obligation of VA to assist a claimant in developing the facts pertinent to a claim and to render a decision which grants every benefit [emphasis added] that can be supported in law.  38 C.F.R. § 3.103(a).  

Because a rating decision that fails to inform the Veteran of which claims were not granted cannot become final, and because the October 1954 RO notice letter failed to inform the Veteran that service-connection for his left leg and pelvis shell fragment wounds had not been granted, the October 1954 rating decision did not become final. 

Because the Veteran filed his claim for shell fragment wound residuals within a year of discharge, and because an October 1954 rating decision did not become final for lack of notice of which shell fragment wounds were denied service connection, an earlier effective date of July 23, 1954, is granted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Best, supra.  


ORDER

An earlier effective date of July 23, 1954, for a 20 percent rating for residuals of shell fragment wounds to the pelvis and left leg, is granted.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


